CONCURRENCE
PAUL H. ANDERSON, Justice
(concurring).
I concur with the majority’s conclusion that the language of Minn.Stat. § 179A.03, subd. 14, is unambiguous, but reach this result with some reluctance. The language in the statute prevents us from reaching any other conclusion, but this result may be contrary to the spirit behind the law.
The majority correctly determines that the term “credit” pertains to the satisfaction of academic requirements, uniform advancement, and certification, graduation, or a similar outcome. Conversely, instruction offered on a noncredit basis is given without an opportunity for uniform academic advancement. Early Childhood Family Education (ECFE) is an optional program that provides instruction for parents and their preschool children aimed at enhancing the growth and development of preschool children. ECFE participants do not receive certification or academic advancement for their participation in the program.
Nevertheless, Education Minnesota-Chisholm asserts that “noncredit,” as it is used in the statute, is ambiguous because the term does not exist in preschool or elementary education and therefore has no meaning in this context. There is some *145appeal to this argument because the term credit is not typically associated with preschool or elementary education. However, a review of Minnesota’s education statutes indicates that the term credit does have relevancy in this context. The Pupil Fair Dismissal Act, which establishes a procedure for the suspension and expulsion of students, applies to all students without a disability under the age of 21. Minn.Stat. § 121A.41, subd. 7(1) (2002). But the act applies only “to those portions of the school program for which credit is granted.” Minn.Stat. § 121A.56, subd. 2 (2002) (emphasis added). Thus, the Pupil Fair Dismissal Act specifically recognizes that there are portions of the K-12 school program to which the term crfedit is relevant.
There is additional support in Minn.Stat. § 123B.35, the Minnesota Public School Fee law, for the conclusion that the terms credit and noncredit have meaning in the context of K-12 education. This law provides that public school education shall be free, but fees may be established “in areas considered extra curricular, noncurricular or supplementary to the requirements for the successful completion of a class or educational program.” Minn.Stat. § 123B.35 (2002). The term “curricular” is defined as “those portions of the school program for which credit is granted.” Minn. R. 3500.1050, subp. 2 (2001) (emphasis added). “Noncurricular” is defined in part as activities “not for credit or required for graduation.” Id. at subp. 4(A) (2001) (emphasis added). Thus, fees may be established for school activities that are “not for credit.” For these reasons and those cited by the majority, I agree with the conclusion that ECFE instruction is offered on a noncredit basis and therefore, under the language of the statute, the part-time ECFE teachers in District 695 are excluded from the teachers’ bargaining unit.
Despite the foregoing conclusion, I find it difficult to accept that the 1983 amendment to Minn.Stat. § 179A.03, subd. 14(i), which specifically included community college and state university faculty members in PELRA’s definition of public employees, was also specifically intended to exclude licensed ECFE teachers from the teachers’ bargaining unit. By including post-secondary faculty in the definition of “public employee,” the legislature gave these employees the right to organize and bargain collectively with their employer. Minn.Stat. § 179A.06, subd. 2 (2002). The amendment and the first exception were both directly aimed at postsecondary education; therefore, it is most likely that the second exception, the noncredit, community education exception, was also intended to apply to postsecondary education where the terms credit and noncredit have a more broadly accepted and well-understood meaning. Nevertheless, the words of Minn.Stat. § 179A.03, subd. 14(i), are unambiguous, and we must be guided by the principle that “the letter of the law shall not be disregarded under the pretext of pursuing the spirit.” Minn.Stat. § 645.16 (2002). Therefore, I concur in the result reached by the majority.
PAGE, Justice (concurring). I join in the concurrence of Justice PAUL H. ANDERSON.